Name: Regulation (EEC) No 3371/75 of the Commission of 23 December 1975 amending Regulation (EEC) No 3559/73 laying down detailed rules for granting financial compensation and indemnities, fixing the withdrawal price and determining the buying-in price for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 333/24 Official Journal of the European Communities 30 . 12 . 75 REGULATION (EEC) No 3371 /75 OF THE COMMISSION of 23 December 1975 amending Regulation (EEC) No 3559/73 laying down detailed rules for granting financial compensation and indemnities , fixing the withdrawal price and deter ­ mining the buying-in price for certain fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2142/70 (') of 20 October 1970 on the common organ ­ ization of the market in fishery products , as last amended by Regulation (EEC) No 1 1 82/75 (2 ), and in particular Articles 10 (5) and 11 (5) thereof ; Whereas Regulation (EEC) No 3559/75 (3 ), as last amended by Regulation (EEC) No 1 242/75 (4 ), laid down detailed rules for granting financial compensa ­ tion and indemnities and for fixing the withdrawal prices and determining the buying-in prices for certain fishery products ; Whereas application of the withdrawal arrangements is to contribute towards stabilizing the market without, however, provoking structural surpluses in the Community ; whereas , therefore , appropriate support to all markets must be promoted , bearing in mind the differences between the commercial charac ­ teristics of the various products landed as between various markets ; whereas the withdrawal prices must furthermore be so fixed that the results of the endea ­ vours of the producers ' organizations in the Member States to stabilize prices will not be jeopardized , to the extent that they contribute to the attainment of Community objectives ; Whereas Regulation (EEC) No 3559/73 fixed the conversion factors reflecting the average price differ ­ ence between a product with specific commercial characteristics and products of the quality immedi ­ ately below that of the product taken into considera ­ tion ; whereas, as a result of that difference , certain conversion factors relating to small sizes should be amended in respect of most of the products concerned ; Whereas , in order to improve the quality of the products landed by producers ' organizations and to adapt supply more closely to market requirements , provision should be made for removing from the system of withdrawal prices certain presentations which are difficult to market for human consump ­ tion ; Whereas Council Regulation (EEC) No 173/71 (5 ) of 26 January 1971 laid down general rules for deter ­ mining the percentage of the guide price to be used to calculate the withdrawal price for certain fishery products ; whereas , in the light of the specific condi ­ tions governing the fishing of haddock and the struc ­ ture of demand and supply on the markets in that product, the percentage of the guide price used in calculating the withdrawal price for the species in question should be changed ; Whereas Council Regulation (EEC) No 135/73 (6) of 15 January 1973 laid down general rules for deter ­ mining, in the fishery sector, the landing areas situ ­ ated at a considerable distance from the main centres of consumption in the Community ; Whereas it is provided in the second subparagraph of Article 10 (4) of Regulation (EEC) No 2142/70 that, in order to ensure that producers in landing areas which are very distant from the main centres of consump ­ tion in the Community have access to markets under satisfactory conditions , the withdrawal prices may be multiplied by conversion factors for those areas ; whereas these conversion factors are so fixed that the differences between the prices converted correspond to the price variations expected in the case of normal production on the basis of the natural conditions of formation of market prices ; Whereas examination of the trend of the market price for herrings , mackerel , sardines and whitings in those areas and therefore the price formation to be expected call for the redetermination of certain areas and the re-fixing of the corresponding conversion factors ; whereas it is also necessary to determine a new area and fix the corresponding conversion factors for hake ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fishery Products ,(') 0 | No L 236 , 27 . 10 . 1970 , p. 5 . ( : ) O'l No L 118 , 8 . 5 . 1975 , p. 1 . (  ' ¢) OJ No L 361 , 29 . 12 . 1973 , p. 53 . {&gt;) O'l No L 125 , 15 . 5 . 1975 , p. 17 . ( 5 ) OJ No L 23 , 29 . 1 . 1971 , p . 17 . ( b ) O) No L 18 , 23 . 1 . 1973 , p . 1 . 30 . 12. 75 No L 333/25Official Journal of the European Communities Article 2HAS ADOPTED THIS REGULATION : Article 1 Annexes I , II and III to Regulation (EEC) No 3559/73 are replaced by Annexes I , II and III to this Regula ­ tion . This Regulation shall enter into force on 1 January 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1975 . For the Commission A. BORSCHETTE Member of the Commission \ No L 333/26 Official Journal of the European Communities 30 . 12 . 75 ANNEX I Species Commercial characteristics (') Coefficient Freshness category Size Presentation Herrings all categories 1 whole fish 0-85 I all categories 2 whole fish 0-80 | all categories 3 whole fish 0-50 Sardines : \ \ ( a ) from the Atlantic Extra, A 2 whole fish 0-85 Extra 3 whole fish 0-65 Extra A 1,4 3 whole fish whole fish | 0-55 A B 1,4 all sizes whole fish whole fish | 0-35 (b ) from the Mediterranean Extra, A 2 whole fish 0-85 Extra 3 whole fish 0.70 Extra A 1,4 3 whole fish whole fish | 0-60 . A B 1,4 all sizes whole fish whole fish | 0-45 Redfish (Sebastes Marinus) all categories all sizes whole fish 0.90 Cod all categories Extra, A 1,2,3 1,2,3 gutted fish with head whole fish 0.83 Extra, A B 4 1,2,3 gutted fish with head whole fish j 0-60 Extra, A B Extra, A 5 4 4 gutted fish with head gutted fish with head whole fish 0.55 B B 5 4 gutted fish with head whole fish | 0-40 all categories 5 whole fish 030 Saithe all categories Extra, A 1,2,3 1,2,3 gutted fish with head whole fish | 0-90 Extra, A B 4 1,2,3 gutted fish with head whole fish 0.75 B 4 gutted fish with head 0.55 all categories 4 whole fish 0-40 30. 12. 75 Official Journal of the European Communities No &lt;L 333/27 Species Commercial characteristics (') Coefficient Freshness category Size Presentation Haddock Extra, A all categories u 1,2,3 whole fish gutted fish with head | 0-80 Extra, A 4 gutted fish with head 0-70 B Extra, A B 4 3,4 1,2,3 gutted fish with head whole fish whole fish | 0-50 B 4 whole fish 0.40 Whiting all categories Extra , A Extra, A 1,2 3 1,2 gutted fish with head gutted fish with head whole fish | 0-72 B Extra, A 3 3 gutted fish with head whole fish | 0-65 Il Extra, ABExtra, A 41,2,34 gutted fish with headwhole fishwhole fish 0.55 B 4 gutted fish with head 0.40 I B 4 whole fish 0-30 Mackerel Extra A A B 1,2,3 1,2,3 1,2 1 whole fish whole fish in original boxes whole fish whole fish | 0-85 B A 2 3 whole fish whole fish | 0-75 B A 3 4 whole fish whole fish in original boxes | 0-70 all categories 4 whole fish 0-40 Anchovies Extra, A 2 whole fish 0-85 Extra A 1,3 1 whole fish whole fish | 0-70 B A 1 3 whole fish whole fish | 0-60 B 2,3 whole fish 0.45 No !L 333/28 Official Journal of the European Communities 30. 12. 75 Species Commercial characteristics (') Coefficient Freshness category Size Presentation Plaice all categories 1,2,3 gutted fish with head 0-80 \ Extra, A 4 gutted fish with head 0-69 B all categories 4 all sizes gutted fish with head whole fish | 0-59 Hake all categories 1,2 gutted fish with head 0-85 all categories 3 gutted fish with head 0-76 all categories 4 gutted fish with head 0-60 Shrimps of the genus Crangon sp.p . A, B 1 simply boiled in water 0-70 A, B 2 simply boiled in water 0-20 (*) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 2142/70. 30 . 12. 75 Official Journal of the European Communities No L 333/29 ANNEX II Percentages of the guide price serving to calculate the withdrawal price Product % Herring 85 Sardines :  from the Atlantic 85  from the Mediterranean 85 Redfish 90 Cod 80 Saithe 80 Haddock 80 Whiting 80 Mackerel 85 Anchovies 85 Plaice 82 Hake 75 Shrimps of the genus Crangon sp.p . 90 No L 333/30 Official Journal of the European Communities 30. 12. 75 ANNEX III Species Landing areas Conversion factor Herring 1 . All coastal areas of and islands off Great Britain, north of a line from Fleetwood (west coast of England) to Hartlepool (east coast of England) ; with the exception of the Isle of Man 0-80 2 . Coastal areas and islands north of a line from Loop Head to Wicklow Head in Ireland 0-93 Mackerel 3 . Coastal areas of and islands off Ireland, Northern Ireland and the counties of Cornwall and Devon in England 0-70 4 . Western, northern and north-eastern coastal areas of Scotland to Aberdeen and the islands to the west and north of these areas 0-45 Whiting 5 . Coastal areas of Ireland and Nor ­ thern Ireland, the coastal area of Great Britain from Whitehaven in England to Wick in north-estern Scot ­ land and the islands to the west and north of these areas ; with the excep ­ tion of the Isle of Man 0-85 Sardines (Atlantic) 6 . Coastal areas of and islands off the counties of Cornwall and Devon in England 0-44 Hake 7. All coastal areas of Scotland 0-55